the same time, respondent sought dismissal of the lawsuit against him,
                arguing that he signed the contract as a representative of the law firm;
                Batchelor opposed that motion. The district court granted respondent's
                motion to dismiss and entered judgment only against respondent's law
                firm. Appellant now appeals the dismissal of respondent.
                            Appellant argues that because respondent signed the contract
                with his own name, and the contract does not identify the law firm,
                respondent is personally liable under NRS 104.3402(2)(b). Under the
                relevant portion of NRS 104.3402(2)(b), when a representative personally
                signs the instrument, and the form of the signature fails to unambiguously
                show that it was done in a representative capacity, "the representative is
                liable on the instrument unless the representative proves that the original
                parties did not intend the representative to be liable on the instrument." 2
                Nothing in the document unambiguously demonstrated that respondent
                signed solely in a representative capacity. Therefore, respondent is liable
                unless he can demonstrate that the parties did not intend such a result.
                NRS 104.3402(2)(b). As the document is ambiguous, an evidentiary
                hearing on the issue was necessary. See Threlkel v. Shenanigan's, Inc.,
                110 Nev. 1088, 1093, 881 P.2d 674, 677 (1994) (stating that "[a]mbiguity in
                the instrument requires an evidentiary determination that may or may


                      2As respondent does not contest the applicability of NRS 104.3402 to
                the document at issue, we assume without deciding that the statute
                applies. We note that even if the statute did not apply, the same outcome
                would result under the application of general agency law, as outlined in
                Restatement (Third) of Agency § 6.02 (2006) (stating that when an agent
                makes a contract for an unidentified principal, the agent is a party to the
                contract unless the parties otherwise agree) or Restatement (Third) of
                Agency § 6.03 (2006) (stating that when an agent makes a contract for an
                undisclosed principal, the agent is a party to the contract).

SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A
                not result in personal liability"). Thus, the district court improperly
                granted respondent's motion to dismiss based solely on the document itself
                and no other evidence of the parties' intent. NRS 104.3402(2)(b), Threlkel,
                110 Nev. at 1093, 881 P.2d at 677.
                                Respondent asserts that he cannot be held personally liable
                for an obligation of the limited liability company law firm as outlined
                under NRS 86.371 and NRS 86.381. This argument fails, however,
                because it assumes that the liability is only that of the limited liability
                company. As outlined above, it is unclear whether respondent is
                personally liable on the contract. Thus, NRS 86.371 and NRS 86.381 do
                not apply.
                                Having reviewed the parties' briefs and the appendices on
                appeal, we conclude that the district court erred in granting respondent's
                motion to dismiss. Accordingly, we
                                ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order. 3



                                                      Lf2-e,d-T .
                                                              n       j.
                                           Hardesty


                                                                                      J.
                Parraguirre U°                               Cherry




                       3 Basedon our resolution of this appeal, we need not address the
                parties' remaining arguments.

SUPREME COURT
        OF
     NEVADA

                                                       3
(0) 1947A
                cc: Hon. Douglas W. Herndon, District Judge
                     William F. Buchanan, Settlement Judge
                     Law Offices of James J. Ream
                     Cortese Law Firm
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 4
(0) 1947A